DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/11/2020 (hereinafter" amendment") has been accepted and entered.  Applicant's amendments to the Claims have overcome the objection set forth in the Non-Final office Action mailed 6/12/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Hayne on 12/31/2020.
Claims 3, 4, and 5 of the application have been amended as follows:





wherein of the channel includes a plurality of opening portions connected to the circumferential direction channel.

4. (Currently Amended) The heating device according to claim[[s]] 1 defines a groove[[d]] the groove extending in a radial direction towards a center of the cylindrical supporting body 
wherein a portion of the groove of the base body includes the opening portion.

5. (Currently Amended) The heating device according to claim[[s]] 1 
a fluid controlling section  configured to supply a fluid to the supporting-body channel, or a fluid from the supporting-body channel.




Allowable Subject Matter
Claims 1-9 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains the limitation “the supporting-body channel includes an opening portion that opens inwardly from an outer peripheral surface of the cylindrical supporting body and that is connected to a space that is defined by an inner peripheral surface of the cylindrical supporting body and the back surface of the base body such that the supporting-body channel is in fluid communication with the space defined by the inner peripheral surface of the cylindrical supporting body and the back surface of the base body”, but none of the references of record discloses or suggest, either alone or in combination, this combination of limitations.
Regarding claim 1, Yap (US Pat. Pub. 20110147363) discloses a heating device for heating a substrate (fig. 3b, 305, resistive heater), the heating device comprising: a base body having a placement surface (210, support surface, which is part of 205, substrate support, shown in fig. 2a) on which a substrate to be heated is to be placed and a back surface opposite the placement surface (any surface having a back surface); a heating resistor embedded in the base body (fig. 3b, 305, resistive heater); and a cylindrical supporting body having one end surface connected to the back surface of the base body (fig. 2a, 126, shaft and fig. 2b, 212, first end [of shaft], show connected to the back surface of 205, substrate support) an other end surface opposite the one end surface (any cylinder having two opposite ends), an outer peripheral surface, and an inner peripheral surface (fig. 3B showing the cylinder has an outer surface and a central inner surface), the cylindrical supporting body including a 
Yap is silent on said opening portion that opens inwardly from the outer peripheral surface of the cylindrical supporting body and connects to a space defined by the inner peripheral surface of the cylindrical supporting body and the back surface of the base body such that the supporting-body channel is in fluid communication with the space defined by the inner peripheral surface of the cylindrical supporting body and the back surface of the base body..
Lind (US Pat. Pub. 20100317197) teaches said opening portion that opens inwardly from the outer peripheral surface of the cylindrical supporting body (fig. 5, item 94, which is unnamed, but shows an inward opening penetrating 74A, sidewall, as described in para. [0057]).  And Lind further teaches connecting a space defined by the inner peripheral surface of the cylindrical supporting body and the back surface of the base body (space of 74, stem cavity, located within 74A, sidewall, and 74C, upper end, connected to coolant source 108, arrows, as described in para.[0058]).  However Lind is silent on wherein the supporting-body channel (cavity 91 which links to conduit 94) is in fluid communication with the space defined by the inner peripheral surface of the cylindrical supporting body and the back surface of the base body (i.e. the conduit 94, never allows for fluid communication with the central space of the 74, stem cavity).
So, none of the references of record discloses or suggest, either alone or in combination, this combination of limitations wherein “the supporting-body channel includes an opening portion that opens inwardly from an outer peripheral surface of the cylindrical supporting body and that is connected to a space that is defined by an inner peripheral surface of the cylindrical supporting body and the back surface of the base body such that the supporting-body channel is in fluid communication with the space defined by the inner peripheral surface of the cylindrical supporting body and the back surface of the base body”, and claim 1 is found allowable.

Claims 2-9 are allowed due to their dependence on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761